Citation Nr: 0200886	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-03 500A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 1606, 
Title 10, United States Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The appellant has service with the Selected Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations from the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claims file was thereafter transferred to 
the Seattle, Washington RO.  

In October 2001, the appellant testified before the 
undersigned member of the Board at the Seattle, Washington 
RO.  At that time, the appellant submitted additional 
evidence directly to the Board, and she waived initial RO 
review over this evidence.  Hearing transcript, page 6.  


FINDINGS OF FACT

1  The appellant's basic eligibility date for Chapter 1606 
educational benefits is January 5, 1986, and her initial 
delimiting date was 10 years after that date, January 5, 
1996.

2.  The appellant was discharged from the Selected Reserve on 
February 22, 1993 and did not reenlist for over 2 years 
thereafter, thus, her eligibility for Chapter 1606 
educational benefits terminated on February 22, 1993; the 
evidence does not show that she was discharged for a 
disability or because her unit was inactivated or that she 
was involuntarily separated.

3.  The appellant was not prevented from completing her 
program of education within the applicable time period, due 
to a physical or mental disability which was incurred in or 
aggravated by service in the Selected Reserve.



CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
appellant's delimiting date for educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C.A. §§ 16131, 16133 (West 1991); 
38 C.F.R. §§ 21.7550, 21.7551 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled as discussed below.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
appellant was notified in multiple RO determination letters 
and in the March 2001 statement of the case of the reasons 
and bases for the denial of her claim.  In addition, she 
presented her contentions in correspondence of record and at 
her Board hearing.  She also presented evidence in support of 
her claim at her Board hearing.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the determination letters and in the statement of the 
case, informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the appropriate service department information is of 
record.  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of her claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of her claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that she is not prejudiced 
by this decision. 

Further, the Board notes that Congress recently added 
revisions concerning educational assistance benefits.  See 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, 114 Stat. 1822 (Nov. 1, 2000).  However, 
the revisions are unrelated to the issue on appeal.

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  
38 C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum 
of 36 months of entitlement under Chapter 1606.  38 C.F.R. 
§ 21.7570. 

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  In 
pertinent part, a reservist initially becomes eligible when 
he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  If a reservist is 
serving in the Selected Reserve, but does not have a 6 year 
contract, he/she does not have a basic eligibility date.  The 
basic eligibility date is the date on which service commences 
for the contracted 6 year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full 10 years if 
he/she leaves the Selected Reserve because of a disability 
that was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. §21.7550(c), 
(d). 

A period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).

In 1996, Congress passed legislation (Section 16131(i) of 
Title 10 United States Code) that authorizes the payment of 
Kicker benefits by the Selected Reserve components to persons 
entering those components.  The Kicker can be paid to 
recipients of Chapter 1606 benefits or to recipients of 
Chapter 30 benefits, as an addition to any other benefit to 
which the individual is entitled.  The individual Selected 
Reserve components determine eligibility to the Kicker.  With 
regard to Chapter 1606, to be eligible for the Chapter 1606 
Kicker, the claimant must meet the eligibility requirements 
for the basic Chapter 1606 program.  Because eligibility to 
the Kicker is based on either job position or unit 
membership, the eligibility can terminate without basic 
eligibility terminating.  However, the reverse is not true, a 
reservist must have basic Chapter 1606 eligibility in order 
to be eligible for the Chapter 1606 Kicker.  Kicker benefits 
can only be paid in conjunction with basic benefits.  
Therefore, when basic eligibility terminates, Kicker 
eligibility terminates also.

A review of the record shows that according to a June 1999 
letter from a Commander from the Department of the Air Force, 
the appellant originally enlisted in October 1984.  It is not 
shown what component she was attached to and she apparently 
did not contract for 6 years in the Selected Reserve at that 
time.  On January 5, 1986, she enlisted in the Washington Air 
National Guard.  The Board notes that this enlistment was for 
at least 6 years and January 5, 1986 was established as her 
basic eligibility date.  The letter further states that on 
February 22, 1988, she was honorably discharged from the 
Washington Air National Guard and immediately reenlisted into 
the Naval Reserve.  On February 22, 1993, she was discharged.  
On February 27, 1995, she reenlisted into the Army Reserve.  
On October 4, 1997, she was assigned as an airman to another 
unit.  On October 26, 1997, she received a conditional 
release from the Army Reserve to enlist in the Washington Air 
National Guard.  This information is confirmed as noted 
below.  

A DD Form 214 shows that the appellant served on active duty 
training from March 18, 1990 to July 4, 1990 and was released 
from active duty training and was returned to her Reserve 
unit.  A DD Form 214 shows that the appellant served on 
active duty training from November 14, 1991 to May 15, 1992.  
She was released and returned to her Reserve unit.

An undated letter from a Captain in the United States Naval 
Reserve, Department of the Navy, shows that the appellant was 
honorably discharged from the United States Naval Reserve on 
February 22, 1993, after completion of her obligated service.  
As noted, this information was confirmed in the June 1999 
letter from a Commander from the Department of the Air Force.

A DD Form 4/1 shows that the appellant reenlisted in the Army 
Reserve on February 27, 1995.  An NGB Form 22 shows that the 
appellant served in the Air Force National Guard of 
Washington from October 4, 1997 to February 11, 2000.  She 
was released to enlist in another Reserve component.  During 
that period of time, a DD Form 214 shows that the appellant 
served on active duty training from January 4, 1998 to May 8, 
1998.  

On February 12, 2000, the appellant reenlisted in the Army 
Reserve for a 6 year period.  In March 2000, the appellant 
applied for educational assistance benefits.  A DD Form 2384-
1 dated in March 2000 shows that the appellant was told that 
she had basic eligibility for Chapter 1606 benefits.  In that 
form, the appellant was told that entitlement to Chapter 1606 
befits was limited to 36 months, and that the expiration of 
those benefits was the earlier of the following dates: (1) 
the last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance; or (2) 
the date of separation from the Selected Reserve. 

Following her application for Chapter 1606 benefits in March 
2000, the Muskogee, Oklahoma RO denied the appellant's claim 
in multiple determination letters on the basis that her 
delimiting date of January 5, 1996, for such benefits had 
expired.  In the statement of the case, she was informed that 
her delimiting date was actually November 30, 1991, as she 
had left the Selected Reserve on that date.  In any event, 
her delimiting date had still expired.  The appellant 
appealed that determination.  

In October 2001, the appellant testified before the 
undersigned member of the Board at the Seattle, Washington 
RO.  In that hearing and in correspondence of record, the 
appellant maintained that she had previously used Chapter 
1606 benefits in the 1980's.  During the 1990's, she lost 
several family members and did not participate further in the 
Chapter 1606 program.  She asserted that she had only used 
half of her Chapter 1606 benefits.  In February 2000, when 
she recently reenlisted, she was told that she was eligible 
for Chapter 1606 benefits to include Kicker benefits.  The 
appellant indicated that she believed that the Kicker program 
was a brand new program with new entitlement.  The appellant 
stated that when she reenlisted, she was not questioned about 
her prior Selected Reserve service.  

Analysis

It is clear from the documentation of record that the 
appellant believed that when she reenlisted in the Army 
Reserve in February 2000, for 6 years, that she began a 
continued or new commencement of Chapter 1606 benefits.  The 
DD Form 2384-1 dated in March 2000 stated that entitlement to 
Chapter 1606 benefits was limited to 36 months, and that the 
expiration of those benefits was the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  It is unclear from the record whether the appellant 
was told at that time, that the end date for Chapter 1606 
benefits was, at most, 10 years from her initial basic 
eligibility date unless certain criteria for an extension are 
met.  The appellant indicated that she understood that she 
was receiving new entitlement under Chapter 1606 or at least 
the remainder of her former entitlement.  

The Board notes that it does appear from the record that the 
appellant was not expressly informed that she had only one 10 
year period (or less if she left the Selected Reserve) of 
entitlement under Chapter 1606.  The Board further notes that 
the appellant believed that her new enlistment conferred new 
entitlement.  It is unclear how much of this information was 
based on the appellant's own understanding of her benefits 
and what she was told.  Unfortunately, the appellant either 
misunderstood or was misinformed. 

Erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Likewise, VA is 
not responsible for the errors or misunderstandings of the 
agent of a claimant.  Brown v. Brown, No. 94-348 (U.S. Vet. 
App. June 22, 1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that even where VA provides inaccurate information 
regarding entitlement to benefits, "the remedy for such an 
alleged obligation cannot involve payment of benefits where 
the statutory eligibility requirements for those benefits are 
not met."  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. 
Richmond, 496 U.S. 414, 424 (1990)).

The record shows that the appellant was assigned a basic 
eligibility date of January 5, 1986, when she first obligated 
herself for 6 years of service in the Selected Reserve.  
Thus, her delimiting date was January 5, 1996, 10 years from 
the date of her basic eligibility date.  However, the record 
also shows that on February 22, 1993, she was discharged from 
the Selected Reserve and did not reenlist until February 27, 
1995, over 2 years later.  As noted, a reservist's period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. §21.7550.  In this case, her period of 
eligibility expired when she was separated from the Selected 
Reserve on February 22, 1993, as the earlier date.  The Board 
notes that while the statement of the case indicated that her 
delimiting date was actually November 30, 1991, as she had 
left the Selected Reserve on that date, this information does 
not appear to be accurate.  The date she left the Selected 
Reserve was February 22, 1993, as shown by the evidence of 
record and by the appellant's own admission.  Further, the 
evidence does not show that she was discharged at that time 
for a disability or because her unit was inactivated or that 
she was involuntarily separated. 

As such, the appellant's eligibility for Chapter 1606 
benefits terminated as of February 22, 1993 barring an 
extension.  Moreover, even taking into consideration her 
original delimiting date, January 5, 1996, since she 
reenlisted prior to the expiration thereof, the Board notes 
that that delimiting date has also expired and Chapter 1606 
benefits would have terminated on that date barring an 
extension even if she had not had an earlier separation, as 
noted.  

In order for an extension to be warranted, the appellant must 
establish that she was prevented from initiating or 
completing a program of education within the applicable time 
period, due to a physical or mental disability not the result 
of the appellant's own willful misconduct, and which was 
incurred in or aggravated by service in the Selected Reserve.  
38 C.F.R. § 21.7551(a).  In this case, the appellant 
indicated that she did not use Chapter 1606 benefits for 
personal reasons, due to deaths in her family.  She did not 
apply for an extension at any time, but the Board construes 
her current claim as one for an extension since her 
delimiting date has expired.  However, the record does not 
show that she was prevented from initiating or completing a 
program of education due to a physical or mental disability 
not the result of the appellant's own willful misconduct, and 
which was incurred in or aggravated by service in the 
Selected Reserve.  The reasons that the appellant did not 
further pursue educational assistance benefits were unrelated 
to service in the Selected Reserve.

The Board understands that the appellant believed that the 
Chapter 1606 Kicker was a new program which connoted new 
entitlement in her eyes.  However, this is not the case.  As 
noted above, the appellant must have entitlement under the 
basic Chapter 1606 program in order to qualify for the 
Chapter 1606 Kicker.  Since she does not have such 
entitlement, she does not qualify for the Chapter 1606 
Kicker.  

Based on the foregoing, the Board finds that the appellant is 
not entitled to an extension of her delimiting date for 
utilizing an award of educational benefits under Chapter 
1606, Title 10, United States Code.  The Board recognizes, 
understands, and is sympathetic to the appellant's 
contentions, but governing legal criteria specifically 
exclude an extension of the delimiting date for utilizing 
Chapter 1606 benefits, absent certain circumstances, which 
are not met in this case.


ORDER

The appellant is not entitled to an extension of her 
delimiting date for educational assistance benefits under 
Chapter 1606, Title 10, United States Code.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

